 

Exhibit 10.1

 

SETTLEMENT AGREEMENT AND GENERAL MUTUAL RELEASE

 

This Settlement Agreement and General Mutual Release (“Agreement”) is entered
into effective this 15th day of May, 2020 by and between Crown Bridge Partners,
LLC, a New York limited liability company (“Crown”) and Blow & Drive Interlock
Corporation, a Delaware corporation (“BDIC”). Crown and BDIC shall each be
referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, on March 2, 2020, BDIC closed a transaction with Crown that was the
subject of a Securities Purchase Agreement (the “Crown SPA”) and corresponding
Convertible Promissory Note (the “Crown Note”), both dated February 25, 2020.
Under the Crown SPA and the Crown Note, BDIC issued Crown the Crown Note in the
principal amount of Fifty Thousand Dollars ($50,000) in exchange for Forty Three
Thousand Two Hundred Fifty Dollars ($43,250), with the remaining going to an
original issuance discount of $5,000 and $1,750 for Crown’s legal counsel for
drafting the loan documents. The Crown Note bears interest at Ten Percent (10%)
per annum and matures twelve (12) months from the issue date of the Crown Note;

 

WHEREAS, connection with the Crown SPA and Crown Note, BDIC issued Crown a
warrant to acquire 416,666 shares of its common stock at an initial exercise
price of $0.12 per share, which expires on the fifth anniversary of the warrant
(the “Crown Warrant” and together with the Crown SPA and Crown Note, the “Crown
Agreements”);

 

WHEREAS, the Parties now desire to have BDIC pay Fifty Thousand Dollars
($50,000) to Crown, in exchange for Crown giving up all rights to any other
consideration under the Crown Agreements, with each Party giving the other Party
a full, general release for any all claims related to the Crown Agreements;

 

NOW, THEREFORE, for good and adequate consideration, the receipt of which is
hereby acknowledged, without admitting or denying any wrongdoing by any Party
hereto, the Parties covenant, promise and agree as follows:

 

AGREEMENT

 

1. In full satisfaction of any and all cash, securities or other consideration
BDIC owes Crown under the Crown Agreements, the Parties agree that BDIC will pay
Crown Fifty Thousand Dollars ($50,000) (the “Consideration”) on or before May
18, 2020 (the “Deadline”). To evidence the full satisfaction of the Crown Note,
upon Crown’s receipt of the Consideration on or before the Deadline, Crown will
deliver a signed version of the Notice of Debt Satisfaction attached hereto as
Exhibit A. To evidence the surrender of the Crown Warrant, upon Crown’s receipt
of the Consideration on or before the Deadline, Crown will deliver a signed
version of the Surrender of Warrant attached hereto as Exhibit B. Crown
acknowledges and agrees that upon receipt of this signed Agreement and the
Consideration on or before the Deadline, Crown will not own any securities of
BDIC, and will not be owed any money or securities from BDIC, as a result of the
Crown Agreements.

 

2. [Intentionally Omitted].

 

3. In exchange for the Consideration and the Crown Release as defined herein,
BDIC agrees to fully release Crown from all obligations under the Crown
Agreements as set forth herein.

 

4. In exchange for the Consideration and the BDIC Release as defined herein,
Crown agrees to fully release BDIC from all obligations under the Crown
Agreements as set forth herein.

 

1

 

 

5. Effective with the signing of this Agreement by Crown, BDIC and its
respective agents, affiliates, divisions, predecessors, successors and assigns,
hereby release Crown, and each and all of his present and former agents,
officers, directors, attorneys, and employees, from and against any and all
claims, agreements, contracts, covenants, representations, obligations, losses,
liabilities, demands and causes of action which it may now or hereafter have or
claim to have against Crown under the Crown Agreements (the “BDIC Release”).
This release of claims and defenses shall not alter the prospective duties or
representations between the Parties under this Agreement.

 

6. Effective with the signing of this Agreement by BDIC, Crown and its
respective agents, affiliates, divisions, predecessors, successors and assigns,
hereby release BDIC, and each and all of its present and former agents,
officers, directors, attorneys, and employees, from and against any and all
claims, agreements, contracts, covenants, representations, obligations, losses,
liabilities, demands and causes of action which it may now or hereafter have or
claim to have against BDIC under the Crown Agreements (the “Crown Release”).
This release of claims and defenses shall not alter the prospective duties or
representations between the Parties under this Agreement.

 

7. The Parties acknowledge and agree that these releases apply to all claims
that they may have against the other Party arising out of, or pertaining to the
Crown Agreements, including, but not limited to, causes of action, injuries,
damages, claims for costs or losses to a Party’s person and property, real or
personal, whether those injuries, damages, or losses are known or unknown,
foreseen or unforeseen, or patent or latent. The Parties agree not to file any
complaints, causes of action, or grievances with any governmental, state or
county entity against the other Party arising out of, or pertaining to the Crown
Agreements. The Parties acknowledge and agree that the releases do not apply to
any claims either Party may have against the other regarding this Agreement.

 

8. The Parties expressly agree and understand that the above releases will be
effective as of the date of the Parties signing this Agreement, provided that
BDIC complies with the terms of this Agreement.

 

9. Section 1542 Release. It is understood and agreed by both Parties that all
rights under an applicable provision similar to Section 1542 of the Civil Code
of California, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor,”

 

are hereby expressly waived. The Parties acknowledge, agree and understand the
consequences of a waiver of Section 1542 of the California Civil Code, or a like
applicable provision, and assume full responsibility for any and all injuries,
damages, losses or liabilities that may hereinafter arise out of or be related
to matters released hereunder. The Parties understand and acknowledge that the
significance and consequence of this waiver of Section 1542 of the Civil Code,
or a like applicable provision, is that even if a Party should eventually suffer
additional damages from the Crown Agreements, it will not be permitted to make
any claim for those damages. Furthermore, the Parties acknowledge that they
intend these consequences even as to claims for damages that may exist as of the
date of the signing of this Agreement but which the Parties do not know exist,
and which, if known, would materially affect the Party’s decision to execute
this Agreement, regardless of whether the Party’s lack of knowledge is the
result of ignorance, oversight, error, negligence, or any other cause. The
Parties acknowledge and agree that the releases do not apply to any claims
either Party may have against the other regarding the Settlement or this
Agreement.

 

10. The Parties acknowledge and agree that they will not defame or disparage the
services, business, integrity, veracity, or personal or professional reputation
of the other Party or any the other Party’s directors, officers, employees,
affiliates, or agents of any of the foregoing in either a professional or
personal manner; provided that the Parties may testify and respond truthfully to
any questions from or on behalf of the themselves or any of its affiliates, or
in any legal proceeding, arbitration or governmental investigation, or in any
circumstances in which an answer may be legally compelled.

 

2

 

 

11. Each Party acknowledges and represents that, in executing this Agreement,
such Party has not relied on any inducements, promises, or representations made
by any Party or any party representing or serving such Party, unless expressly
set forth herein.

 

12. This Agreement pertains to a disputed claim and does not constitute an
admission of liability by any Party for any purpose, except as otherwise
provided herein.

 

13. This Agreement may not be amended, canceled, revoked or otherwise modified
except by written agreement subscribed by all of the Parties to be charged with
such modification.

 

14. This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective partners, employees, agents, servants,
heirs, administrators, executors, successors, representatives and assigns.

 

15. All notices and other required or permitted communications shall be in
writing, and shall be addressed as follows:

 

If to BDIC: Blow & Drive Interlock Corporation   1427 S. Robertson Blvd.   Los
Angeles, CA 90035   Attn. David Haridim, Chief Executive Officer   E-mail:
info@blowanddrive.com Fax:_______________

 

With a copy to (which shall not constitute notice):

 

  Law Offices of Craig V. Butler   300 Spectrum Center Drive, Ste 300   Irvine,
CA 92618   Attn. Craig V. Butler, Esq.   E-mail: cbutler@craigbutlerlaw.com  
Fax: (949) 209-2545

 

If to Crown: CROWN BRIDGE PARTNERS, LLC   1173a 2nd Avenue, Suite 126   New
York, NY 10065   E-mail: Info@CrownBridgeCapital.com

 

All notices shall be given (a) by personal delivery to the party, (b) by
facsimile, (c) by e-mail, or (d) by overnight or other express courier services.
All notices shall be effective and shall be deemed given on the date of receipt
at the principal address if received during normal business hours, and, if not
received during normal business hours, on the next business day following
receipt. Either Party may change its address by notice to the other Party.

 

16. In the event of any action, suit or other proceeding instituted to remedy,
prevent or obtain relief from a breach of this Agreement, arising out of a
breach of this Agreement, involving claims within the scope of the releases
contained in this Agreement, or pertaining to a declaration of rights under this
Agreement, the prevailing Party shall recover all of such Party’s attorneys’
fees and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom.

 

3

 

 

17. This Agreement and the rights of the parties hereunder shall be governed by
and construed in accordance with the governing laws under the Crown Agreements
including all matters of construction, validity, performance, and enforcement
and without giving effect to the principles of conflict of laws. Venue for any
action brought under this Agreement shall be the venue specified in the Crown
Agreements.

 

18. This Agreement sets forth the entire agreement and understanding of the
Parties hereto and supersedes any and all prior agreements, arrangements and
understandings related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement, and
no Party hereto shall be bound by or liable for any alleged understanding,
promise, inducement, statement, representation, warranty, covenant or condition
not so set forth.

 

19. Party has had the opportunity to have its legal counsel review this
Agreement on its behalf. If an ambiguity or question of law or intent arises
with respect to any provision of this Agreement, the Agreement will be construed
as if drafted jointly by the Parties. The Parties expressly agree that the
construction and interpretation of this Agreement shall not be strictly
construed against the drafter.

 

20. Notwithstanding anything herein to the contrary, this Agreement shall be
null and void and of no further or effect if BDIC fails to pay the Consideration
to Crown on or before the Deadline.

 

[signature page follows]

 

4

 

 

IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.

 

“BDIC”   “Crown”       Blow & Drive Interlock Corporation, Inc.   Crown Bridge
Partners, LLC a Delaware corporation   a New York limited liability company    
        By: David Haridim   By:       Its: Chief Executive Officer   Its:  

 

5

 

 

Exhibit A

 

Notice of Full Debt Satisfaction

 

Pursuant to that certain Settlement Agreement and General Mutual Release dated
May 15, 2020 (the “Agreement”) by and between Crown Bridge Partners, LLC, a New
York limited liability company (“Crown”) and Blow & Drive Interlock Corporation,
a Delaware corporation (“BDIC”), Crown is surrendering that certain Convertible
Promissory Note dated February 25, 2020 issued by BDIC to Crown in the principal
amount of $50,000 (the “Note”) in exchange for the Consideration (as defined in
the Agreement). As noted in the Agreement, this Notice of Full Debt Satisfaction
is the documentation required by the Parties to evidence Crown’ surrender of the
Note and that Crown considers all amounts due under the Note to be
fully-satisfied upon the closing of the transactions contemplated in the
Agreement.

 

By signing below, at the closing of the Agreement (as defined in the Agreement)
Crown irrevocably extinguishes all amounts owed to it from BDIC under the Note,
and such amount shall be deemed to be paid and satisfied in full, in exchange
for the consideration owed to Crown under the Consideration.

 

Crown Bridge Partners, LLC, a Delaware limited liability company

 

Signature: ___________________________________________________

 

Print Name: _________________________________________________

 

Title: ______________________________________________________

 

Address: __________________________________________________

 

__________________________________________________

 

6

 

 

Exhibit B

 

Surrender of Warrant

 

FOR VALUE RECEIVED, the undersigned does hereby cancel any rights to warrants to
acquire 416,666 shares of BDIC’s common stock at an exercise price of $0.12 per
share of BDIC common stock. These warrants are being cancelled pursuant to the
terms of that certain Settlement Agreement and Mutual General Release by and
between Crown Bridge Partners, LLC, a New York limited liability company
(“Crown”) and Blow & Drive Interlock Corporation, a Delaware corporation
(“BDIC”), dated May 15, 2020.

 

IN WITNESS HEREOF, the party below has executed this Surrender of Warrant as of
the date indicated by his signature below.

 

  Crown Bridge Partners, LLC       Dated: May 15, 2020     By:           Its:  

 

7

